IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 00-20601
                           Summary Calendar
                        _____________________

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

DAVID MICHAEL SCHELLHAAS,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                      USDC No. H-99-CR-480-1
_________________________________________________________________
                          April 12, 2001

Before JOLLY, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

      David Schellhaas appeals his conviction and sentence for two

counts of wire fraud and one count of engaging in a monetary

transaction in criminally derived property.       See 18 U.S.C.

§§   1343,   1957.   Schellhaas   argues   that   the   district   court

reversibly erred, pursuant to FED. R. EVID. 608(b) and pursuant to

the Constitution, in excluding for cross-examination of witness

Steven King the evidence concerning the SEC complaint filed against

King and his Internet company.      Schellhaas argues that the SEC

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
evidence was relevant to contradicting King’s testimony that he was

not a savvy investor and that he could not afford to lose the

amount of money at stake in the investment with Schellhaas.            He

also contends that King could have been shading his trial testimony

in order to avoid criminal liability for his conduct, presumably

his conduct in the SEC matter.

     Schellhaas has not demonstrated abuse of discretion by the

district court.    See United States v. Jensen, 41 F.3d 946, 957 95th

Cir. 1994).     The SEC complaint was a civil matter, not criminal,

involving allegations of fraud by King and his Internet business

from the failure to disclose fully certain information.               The

complaint resulted in a dismissal by the district court in Florida

and a settlement between the parties in which King agreed to pay

approximately    $300,000   in   disgorgement,   penalty,   and   interest

without admitting or denying any of the allegations.          Under Rule

608(b), the documents themselves were inadmissable.         The rule only

permits discretionary inquiry into collateral matters concerning a

witness’ truthfulness or untruthfulness.         See Jensen, 41 F.3d at

957-58.   The SEC litigation resulted neither in findings of fact

nor in admissions of fact from King about his business practices.

Thus, the probative value of an inquiry into the collateral matter

is marginal at best and could have resulted in distracting the

jury’s attention from material factual matters to complicated, SEC




                                     2
regulatory     matters.    The   district     court   did    not   abuse   its

discretion.    See Thorn, 950 F.2d 980, 986 (5th Cir. 1992); see also

United States v. Morrison, 98 F.3d 619, 628 (D.C. Cir. 1996) (no

abuse of discretion in district court’s view that the mere filing

of a complaint is not probative of a witness’ truthfulness).

      Schellhaas argues that the district court’s exclusion of the

SEC   matter    violated   his   rights    under   due   process    and    the

Confrontation Clause.      Schellhaas did not base his objections in

the district court on constitutional grounds. Therefore, review is

for plain error.    See United States v. Calverley, 37 F.3d 160, 162-

64 (5th Cir. 1994) (en banc).             No error, plain or otherwise,

ensued.   Because the court did not abuse its discretion under the

Federal Rules of Evidence, constitutional error was not implicated.

See United States v. Thorn, 917 F.2d 170, 175-76 (5th Cir. 1990).

                                                            A F F I R M E D.




                                     3